Name: Commission Regulation (EEC) No 3483/84 of 12 December 1984 altering the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/20 Official Journal of the European Communities 13 . 12. 84 COMMISSION REGULATION (EEC) No 3483/84 of 12 December 1984 altering the export refunds on fruit and vegetables force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 30 (5) thereof, Whereas the export refunds on fruit and vegetables were fixed by Regulation (EEC) No 2974/84 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2974/84 to the information at present available to the Commission, that the export refunds at present in HAS ADOPTED THIS REGULATION : Article 1 The export refunds on fruit and vegetables fixed in the Annex to Regulation (EEC) No 2974/84 are hereby altered as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p. 1 . O OJ No L 130, 16. 5 . 1984, p . 1 . H OJ No L 281 , 25 . 10 . 1984, p . 18 . 13 . 12. 84 Official Journal of the European Communities No L 326/21 ANNEX to the Commission Regulation of 12 December 1984 altering the export refunds on fruit and vegetables (ECU/100 kg net) CCT heading No Description Refund ex 07.01 M Tomatoes (' Extra' Class, Class I and Class II) 4,50 ex 08.02 A I Sweet fresh oranges : For export of varieties Biondo comune and Sanguigno comune ('Extra' Class, Class I and Class II) to :  Countries or States with a planned economy in central or eastern Europe and Yugoslavia  Other destinations For export of other varieties ('Extra' Class, Class I and Class II) to : 8,00 5,32  Countries or States with a planned economy in central or eastern Europe and Yugoslavia  Other destinations 14,50 9,67 ex 08.02 B Fresh mandarins ('Extra' Class, Class I and Class II) 7,25 ex 08.02 C Fresh lemons ('Extra ' Class , Class I and Class II) For export to :  Countries or States with a planned economy in central or eastern Europe and Yugoslavia  Other destinations 12,00 8,00 ex 08.04 A I Table grapes :  Fresh, open ground ('Extra' Class and Class I)  Fresh, hothouse ('Extra' Class and Class I) 10,50 19,34 ex 08.05 A II Shelled almonds, other than bitter almonds 9,67 ex 08.05 B Unshelled walnuts 14,00 ex 08.05 G Unshelled hazelnuts 7,50 ex 08.05 G Shelled hazelnuts 14,51 ex 08.06 A II Apples ('Extra' Class, Class I and Class II) other than cider apples : For export to :  Botswana, Lesotho, Swaziland, Zambia, Malawi, Mozambique, Tanzania, Kenya, Rwanda, Burundi , Uganda, Somalia, Madagascar, Comoros, Mauritius, Sudan, Ethiopia, Jibuti, the countries of the Arabian peninsula ('), Iran, Iraq and Jordan  Countries and territories of Africa other than those mentioned above and South Africa, Syria, countries with a planned economy in central and eastern Europe, Yugoslavia, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Colombia, Iceland, Norway, Sweden , Austria, the Faroe Islands and Finland 12,00 4,00 (') For the purpose of this Regulation the 'countries of the Arabian peninsula- are considered to be the following, including the territories attached thereto : Saudi Arabia, Bahrain , Qatar, Kuwait, the Sultanate of Oman, United Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman , Umm al Qawain, Fujairah, Ras Al Khaimah), Yemen Arab Republic (North Yemen) and the People's Democratic Republic of Yemen (South Yemen).